               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

RUTH RICHTER,                                           8:19CV340

                  Plaintiff,
                                                          ORDER
      vs.

SOCIAL SECURITY
ADMINISTRATION, and ANDREW M.
SAUL, Commissioner of Social Security
Administration;

                  Defendants.



     IT IS ORDERED that Plaintiff’s objection to the court’s granting of
Defendants’ motion for extension of time (Filing 28) is denied.

     Dated this 30th day of March, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
